NO. 12-10-00240-CV

                           IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

ROBERT F. CALDWELL,                                  §                 APPEAL FROM THE 87TH
APPELLANT

V.                                                   §                 JUDICIAL DISTRICT COURT

ASSISTANT WARDEN EDDIE BAKER,
ET AL,
APELLEES                      §                                        ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                            PER CURIAM
       This appeal is being dismissed because Appellant, Robert F. Caldwell, has failed to comply
with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to rule 32.1,
Caldwell’s docketing statement was due to have been filed at the time the appeal was perfected, i.e.,
July 1, 2010. See TEX. R. APP. P. 32.1. On July 28, 2010, this court received Caldwell’s notice of
appeal from the trial court, and notified Caldwell that he should file a docketing statement
immediately if he had not already done so.
       Because Caldwell did not file the docketing statement as requested in our July 28, 2010,
letter, this court issued a second notice on August 12, 2010, advising Caldwell that the docketing
statement was past due. The notice further provided that unless the docketing statement was filed
on or before August 23, 2010, the appeal would be presented for dismissal in accordance with
Texas Rule of Appellate Procedure 42.3. By letter filed on August 16, 2010, Caldwell responded
that docketing statements are for attorneys and, without completing it, returned the form we had
furnished him. Because Caldwell has failed, after notice, to comply with rule 32.1, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
       Opinion delivered August 18, 2010.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                    (PUBLISH)